DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Gallagher on 2/16/2022.
The application has been amended as follows: 
Claim 1 (Currently amended) An apparatus, comprising:
a block of memory cells, the memory cells are arranged in NAND strings and connected to a set of word lines, each NAND string comprising a channel; and
a control circuit, the control circuit, to perform one or more successive erase-verify iterations including a specified erase-verify iteration and one or more remaining erase-verify iterations for the block in an erase operation, is configured to charge up the channels of the NAND strings in each of the one or more successive erase-verify iterations, to perform a first verify test of an erased level of relative to a first verify voltage to detect whether the block is slow-erasing and to perform a second verify test of an erased level of relative to a second verify voltage that is lower than the first verify voltage to detect whether the erase operation is completed, the specified erase-verify iteration including the first verify test and the second verify test and each of the one or more remaining erase-verify iterations including the second verify test but not the first verify test.
					Allowable Subject Matter
Claim(s) 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, and in light of amendments included in this Office action, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 12 and 16; in brief and saliently: An apparatus, comprising: a block of memory cells, the memory cells are arranged in NAND strings and connected to a set of word lines, each NAND string comprising a channel; and a control circuit, the control circuit, to perform one or more successive erase-verify iterations including a specified erase-verify iteration and one or more remaining erase-verify iterations for the block in an erase operation, is configured to charge up the channels of the NAND strings in each of the one or more successive erase-verify iterations, to perform a first verify test of an erased level of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827